DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 requires an upper intermediate element and a lower intermediate element, however it is unclear if these elements are part of the intermediate element claimed in independent claim 1 or are entirely new structures. For the purposes of examination the upper and lower intermediate elements are interpreted as part of the intermediate element claimed in claim 1. A definite claiming structure would require that “…the intermediate element comprises an upper intermediate element and a lower intermediate element” or equivalent.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 2, 4-5, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaffer (US 8,845,326 B2).
With respect to claim 1 Shaffer discloses a gas burner assembly for a gas cooking appliance, hob comprising:
-a burner head including a plurality of high-power flame ports [reference character 908],
- at least one intermediate element [see annotated Fig. 18, below] including a plurality of low-power flame ports [reference character 906], and
- at least one base part [reference character 1110] arranged beneath the at least one intermediate element:
- the burner head being arranged above the at least one intermediate element and made of materials having high flame resistance, 
- the high-power flame ports being connected to a first gas inlet [reference character 214] via a horizontal Venturi pipe [reference character 210], and
- the low-power flame ports being connected to a second gas inlet [reference character 1002] via an annular distribution chamber [reference character 1008],
- wherein the low-power flame ports and the high-power flame ports are located on different parts of the gas burner assembly and arranged in a super-imposed way, and wherein at least one low-power injector [reference character 1004] and at least one pre-mixing chamber [reference character 905] and/or the second gas inlet is/are integrated within said base part.


    PNG
    media_image1.png
    715
    705
    media_image1.png
    Greyscale

With respect to claim 2 Shaffer discloses a high-power injector [reference character 212] interconnected between the first gas inlet and the horizontal Venturi pipe, while at least one final Venturi section and/or at least one main feeding chamber is/are interconnected between the horizontal Venturi pipe and the high-power flame ports, said final Venturi section being formed as a vertical end portion [see annotated Fig. 2, below] of a Venturi tube and/or at least a lower portion of the final Venturi section integrated within said base part.

    PNG
    media_image2.png
    819
    548
    media_image2.png
    Greyscale

	With respect to claim 4 Shaffer discloses that wherein the final Venturi section and/or the at least one main feeding chamber is/are arranged in a central portion of the gas burner assembly [see annotated Fig. 2 above], while the annular distribution chamber and/or a Venturi channel interconnected between the second gas inlet and the annular distribution chamber is/are arranged in one or more separated peripheral portions of the said gas burner assembly [see Fig. 17].
With respect claim 5 Shaffer discloses that the horizontal venturi pipe is adapted for sucking fresh air from a bottom side of a work plate, in which a gas burner assembly is arranged or is adapted to be arranged [see Fig. 17].
With respect to claim 9 Shaffer discloses an upper intermediate element and a lower intermediate element wherein the annular distribution chamber is arranged between and formed by said upper intermediate element and said lower intermediate element [see annotated Fig. 18, above].


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer (US 8,845,326 B2) in view of Armani (US 2007/0059654 A1).
With respect to claim 3 Shaffer discloses that the at least one low-power injector, the at least one pre-mixing chamber and/or at least one Venturi chamber is/are interconnected between the second gas inlet and the annular distribution chamber [see Fig. 17, all of these structures are located in the claimed location].
Shaffer does not disclose that fresh air for the lower power flame ports is sucked from a top side of the work plate.
Armani discloses a burner where the air is induced into the burner from above the workplate [see annotated Fig. 1, below].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by Shaffer so that the air provided to the low power injector is induced from above the workplate as taught by Armani in order to prevent the combustion air from being heated by ovens that are paired with the stove in a range configuration.


    PNG
    media_image3.png
    249
    488
    media_image3.png
    Greyscale

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer (US 8,845,326 B2) in view of Armani (US 2007/0059654 A1).
With respect to claim 6 Shaffer discloses a gas burner assembly for a gas cooking appliance, hob comprising:
-a burner head including a plurality of high-power flame ports [reference character 908],
- at least one intermediate element [see annotated Fig. 18, above] including a plurality of low-power flame ports [reference character 906], and
- at least one base part [reference character 1110] arranged beneath the at least one intermediate element:
- the burner head being arranged above the at least one intermediate element and made of materials having high flame resistance , 
- the high-power flame ports being connected to a first gas inlet [reference character 214] via a horizontal Venturi pipe [reference character 210], and
- the low-power flame ports being connected to a second gas inlet [reference character 1002] via an annular distribution chamber [reference character 1008],
- wherein the low-power flame ports and the high-power flame ports are located on different parts of the gas burner assembly and arranged in a super-imposed way, and wherein the at least one gas burner assembly is arranged so that primary fresh air from the high-power flame ports is sucked from a bottom side of a work plate in which the gas burner assembly is arranged or is adapted to be arranged [see Fig. 1].
Shaffer does not disclose that fresh air for the lower power flame ports is sucked from a top side of the work plate.

It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by Shaffer so that the air provided to the low power injector is induced from above the workplate as taught by Armani in order to prevent the combustion air from being heated by ovens that are paired with the stove in a range configuration.
With respect to claim 7 Shaffer discloses that the at least one low-power injector, the at least one pre-mixing chamber and/or at least one Venturi chamber is/are interconnected between the second gas inlet and the annular distribution chamber [see Fig. 17, all of these structures are located in the claimed location].
Shaffer does not disclose that fresh air for the lower power flame ports is sucked from a top side of the work plate.
Armani discloses a burner where the air is induced into the burner from above the workplate [see annotated Fig. 1, below].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by Shaffer so that the air provided to the low power injector is induced from above the workplate as taught by Armani in order to prevent the combustion air from being heated by ovens that are paired with the stove in a range configuration.
With respect to claim 8 Shaffer discloses that wherein the annular distribution chamber and/or a Venturi channel interconnected between the second gas inlet and the annular distribution chamber is/are arranged in one or more separated peripheral portions of the said gas burner assembly [see Fig. 17].

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer (US 8,845,326 B2) in view of Armani (US 2007/0059654 A1).
With respect to claim 16 Shaffer discloses a burner base [reference character 1110] adapted to be mounted beneath a work plate of the appliance;
a burner head [reference character 204 in Fig. 18], at least one intermediate part [see annotated Fig. 18, above] stacked one upon the other above the burner base, and all adapted to be disposed above the work plate [see Fig. 18], the burner head comprising a perimeter wall at least partially defining a main feeding chamber [reference character 
a plurality of low-power flame ports [reference character 906 in Fig. 18] formed at a periphery of said at least one intermediate element and being in communication with said annular distribution chamber [reference character 1008];
a horizontal Venturi pipe [adapted to be disposed beneath said work plate and having an inlet and an outlet, the outlet of the horizontal Venturi pipe communicating with a lower end of said vertical Venturi passage;
a high-power injector [reference character 212 in Fig. 2] adapted to inject a first combustion-fuel stream into said horizontal Venturi pipe [reference character 210 in Fig. 2] through its inlet, such that injection of said first combustion-fuel stream is adapted to induce a first flow of primary fresh air from beneath said work plate through said inlet of said horizontal Venturi pipe, to thereby yield a high-power gas-air mixture;
a vertical Venturi channel [reference character 905 in Fig. 17] having a downward facing inlet and an upward facing outlet communicating with said annular distribution channel; and
a low-power injector [reference character 1004 in Fig. 17] adapted to inject a second combustion-fuel stream into the inlet of said vertical Venturi channel such that injection of said second combustion-fuel stream is adapted to induce a second flow of primary fresh air through the inlet of said vertical Venturi channel, to thereby yield a low-power gas-air mixture;
said high-power injector, said horizontal Venturi pipe, said vertical Venturi passage, said main feeding chamber and said high-power flame ports together defining a high-power feeding circuit adapted to sustain high-power flames emanating from said high-power flame ports in-use; said low-power injector, said vertical Venturi channel, said annular distribution channel and said low-power flame ports together defining a low-power feeding circuit adapted to sustain low-power flames emanating from said low-power flame ports in-use;
said high-power feeding circuit and said low-power feeding circuit being completely isolated from one another, each being independently supplied such that said first combustion fuel stream and said second combustion-fuel stream are independently controllable [see Figs. 2-4].

Allowable Subject Matter

Claims 10-15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/               Primary Examiner, Art Unit 3762